                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA,                        §                            Case 4:18-cr-00575
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §
                                                  §
 JACK STEPHEN PURSLEY,                            §
                                                  §
        Defendant.                                §

                     DEFENDANT’S PROFFER AS TO JERRY ENGLAND

       As ordered by the Court, Defendant Jack Stephen Pursley (“Pursley”) submits and files

this affidavit of Jerry England (“England”) as a proffer of the (brief) direct testimony that

Pursley seeks to elicit from England. England’s testimony goes to the mens rea element of the

indicted offenses, demonstrating that Pursley lacked the requisite intent. England’s testimony

also supports Pursley’s good faith reliance on tax preparers defense.

                                              Respectfully submitted,

                                              /s/ Victor D. Vital
                                              Victor D. Vital
                                              State Bar Number 00794798
                                              S.D. Texas Bar Number 25730
                                              Alicia M. Barrs
                                              State Bar Number 24109620
                                              S.D. Texas Bar Number 3438290
                                              BARNES & THORNBURG LLP
                                              2121 N. Pearl Street, Suite 700
                                              Dallas, TX 75201-2469
                                              Telephone: (214) 258-4200
                                              Facsimile: (214) 258-4199
                                              victor.vital@btlaw.com
                                              abarrs@btlaw.com

                                              Nicole Therese LeBoeuf
                                              State Bar Number 00791091
                                           S.D. Texas Bar Number 29595
                                           LEBOEUF LAW PLLC
                                           325 N. St. Paul, Ste. 3400
                                           Dallas, TX 75201
                                           Telephone: (214) 624-9803
                                           Facsimile: (214) 602-4353
                                           nicole@leboeuflaw.com

                                           Seth H. Kretzer
                                           State Bar Number 24043764
                                           LAW OFFICES OF SETH KRETZER
                                           440 Louisiana Street, Suite 1440
                                           Houston, TX 77002
                                           Telephone: (713) 775-3050
                                           Facsimile: (713) 929-2019
                                           seth@kretzerfirm.com

                                           Attorneys for Defendant Jack Stephen Pursley




                               CERTIFICATE OF SERVICE

       I certify that on August 29, 2019, a copy of this document was served on all counsel of

record through filing on the ECF System.

                                           /s/ Victor D. Vital
                                           Victor D. Vital
